EXHIBIT Final Transcript Conference Call Transcript TLEO - Taleo Corporation Fourth Quarter 2008 Business Update Conference Call Event Date/Time: Feb 23, 2009 / 10:00PMGMT Operator Good day ladies and gentlemen and welcome to the Taleo Corporation fourth-quarter 2008 business update conference call. My name is Wayne and I will be your operator for today. At this time, all participants are in listen-only mode. We will conduct a question-and-answer session toward the end of this conference. (Operator Instructions) As a reminder, this conference is being recorded for replay purposes. I would now like to turn the call over to Mr. Nate Swanson, your Vice President of Investor Relations. Please proceed. Nate Swanson - Taleo Corporation - VP, IR Good afternoon and thanks for joining us for Taleo's fourth-quarter 2008 business update conference call. This is Nate Swanson, Investor Relations for Taleo. And with me on the call today is Mike Gregoire, Chairman and Chief Executive Officer; and Katy Murray, Taleo's Chief Financial Officer. Mike and Katy will offer some prepared remarks lasting for approximately 20 minutes and then we will open up the call for a Q&A session. Please note that our remarks today contain forward-looking statements. These statements include but are not limited to statements regarding Taleo's future financial performance and future demand for our solutions. These statements are based solely on information available to Taleo as of the date of this call and should not be relied upon as representing Taleo's views of any date subsequent to today. Taleo undertakes no obligation to update these forward-looking statements to reflect events or circumstances after today. Our forward-looking statements are subject to a number of risks and uncertainties that can cause actual results to differ materially. We refer you specifically to the risk factors set out in our quarterly report on Form 10-Q filed on August 11, 2008. This filing is available through the investor relations sections of our website at www.Taleo.com or through the SEC's website at www.SEC.gov. In addition, during today's discussions, we will be using GAAP and non-GAAP numbers. Our GAAP numbers and the reconciliation of our non-GAAP numbers to our GAAP numbers will be posted to the investor relations sections of our website at www.Taleo.com. In addition please note that a webcast of today's call will be available on the investor relations section of Taleo's website. And with that, it is my pleasure to turn the call over to Katy. Katy Murray - Taleo Corporation -
